NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                         




                   IN THE SUPREME COURT OF THE STATE OF WASHINGTON




              STATE OF WASHINGTON,
                                                                  NO. 90021-3
                                        Respondent,
                           v.                                     ENBANC
              MATTHEW BRUCH,
                                                                  Filed - -MAR 1 9 2015
                                                                            -----
                                        Petitioner.



                      STEPHENS, J.-Matthew Bruch was convicted of two counts of second

              degree child molestation and two counts of third degree rape of a child. The trial

              court imposed a standard range sentence of 116 months of confinement and ordered

              community custody for a period of "at least 4 months, plus all accrued earned early

              release time at the time of release." Clerk's Papers (CP) at 7. Bruch challenges his

              sentence, arguing that the court-imposed term of community custody is

              indeterminate and may exceed the statutory requirement ofthree years of community

              custody required under RCW 9.94A.701(1). The Court of Appeals rejected Bruch's

              challenge. So do we.
   Statev. Bruch
                       (Matthew),
                                 
                                     No. 90021-3                            




                We hold that Bruch's sentence complied with all statutory requirements. The

          trial court properly reduced the three-year term of community custody to a fixed,

          four months so that the total sentence did not exceed the applicable statutory

          maximum, consistent with RCW 9.94A.701(9). While the court recognized the

          Department of Corrections' (DOC) authority to transfer Bruch to community

          custody "in lieu of earned release time," as described under RCW 9.94A.729(5)(a),

          this did not render the sentence indeterminate. The statutory scheme contemplates

          that an offender might serve more time in community custody than imposed by the

          sentencing court under RCW 9.94A.701 if he earns early release pursuant to RCW

          9.94A.729. There is no need for the trial court to amend Bruch's sentence to limit

          community custody to a maximum of three years. The statutes must be read together

          to assure that the trial court's intended sentence-a total term of 120 months-is not

          undermined by giving effect to the DOC's authority to transfer earned early release

          into community custody. Even assuming that RCW 9.94A.701(1) limits the period

          of community custody the DOC can supervise under RCW 9.94A.729(5), the

          judgment and sentence remains valid; it need not direct how the DOC will exercise

          its authority in accordance with all applicable provisions of the Sentencing Reform

          Act of 1981 (SRA), ch. 9.94A RCW. We affirm the Court of Appeals.

                              FACTS AND PROCEDURAL HISTORY

                On September 4, 2012, a jury convicted Bruch of two counts of second degree

          child molestation and two counts of third degree rape of a child. These offenses

          were committed sometime between January 26, 2007 and January 25, 2011. Then,


                                                   -2-
   Statev. Bruch
                       (Matthew),
                                 
                                     No. 90021-3                              




          as now, child molestation in the second degree was a class B felony punishable by a

          maximum term of 120 months, RCW 9A.44.086(2); RCW 9A.20.021(1)(b), and

          rape of a child in the third degree was a class C felony punishable by a maximum

          term of60 months, RCW 9A.44.079(2); RCW 9A.20.021(1)(c).

                Bruch's standard sentence range for child molestation in the second degree

          was 87 to 116 months. Consistent with the State's recommendation, the trial court

          sentenced Bruch to high-end, standard range sentences of 116 months of

          confinement for the child molestation counts and a concurrent 60 months for the

          rape of a child counts.

                In addition to these prison terms, as a felony sex offender, Bruch is subject to

          a three-year term of community custody for his offense.         RCW 9.94A.701(1).

          However, at the time of Bruch's sentencing, as now, the SRA prohibited trial courts

          from imposing a term of community custody that would, in combination with a

          defendant's term of confinement, exceed the statutory maximum for the crime.

          RCW 9.94A.505(5). Trial courts are required to "reduce[]" a term of community

          custody that, in combination with the term of confinement, may exceed the statutory

          maximum for the crime. RCW 9.94A.701(9). In order to avoid exceeding the 120-

          month statutory maximum for the combined term of confinement and community

          custody, the trial court sentenced Bruch to only four months of community custody:

          120 months (the statutory maximum for a class B felony) minus 116 months (the

          term of confinement imposed).




                                                   -3-
                                         
              State v. Bruch (Matthew), No. 90021-3




                    The State wanted Bruch to receive the longest possible term of community

              custody in light of any earned early release time that he may acquire during his

              confinement. It therefore asked the trial court to include language to fill any early

              release Bruch earned on his 116-month term of confinement. Id. In its sentencing

              memorandum, the State argued that the trial court should employ "the following

              equation: Community Custody= [statutory maximum- (term of confinement -

              earned early release as determined by DOC)]." CP at 31 (brackets in original). The

              State argued that this would "result in a definite term of community custody," the

              duration of which "will be calculated by DOC depending on how well the defendant

              behaves in prison." Jd. The State argued this was an appropriate sentence because

              (1) it is unknown how much early release time Bruch will earn and (2) such a

              sentence complies with State v. Boyd, 174 Wn.2d 470, 275 P.3d 321 (2012).

                    With respect to the child molestation count, the trial court imposed a

              community custody term of "at least 4 months, plus all accrued earned early release

              time at the time of release." CP at 7. Bruch appealed, arguing, inter alia, that the

              trial court erred when it "did not impose a definite term of community custody as

              required by RCW 9.94A.701." Br. of Appellant at 28 (boldface omitted). He

              maintained that the only authorized community custody period was a fixed, four-

              month term. The Court of Appeals affirmed the trial court and held that transferring

              earned early release into community custody did not render Bruch's sentence

              indeterminate. State v. Bruch, noted at 179 Wn. App 1012 (2014). We granted

              review to consider this issue. State v. Bruch, 180 Wn.2d 1014, 327 P.3d 54 (2014).


                                                       -4-
   Statev. Bruch
                       (Matthew),
                                 
                                     No. 90021-3                                  




                                                 ANALYSIS

                This case requires us to interpret multiple SRA provisions. Interpretation of

          the SRA is a question of law that we review de novo. State v. Jones, 172 Wn.2d

          236, 242, 257 P.3d 616 (2011). When we interpret a statute, our "objective is to

          determine the legislature's intent." State v. Jacobs, 154 Wn.2d 596, 600, 115 P.3d

          281 (2005). If the meaning of a statute is plain on its face, we "'give effect to that

          plain meaning.'" !d. (quoting Dep't of Ecology v. Campbell & Gwinn, LLC, 146

          Wn.2d 1, 9-10,43 P.3d 4 (2002)). To determine the plain meaning of a statute, we

          look to the text, as well as "the context of the statute in which that provision is found,

          related provisions, and the statutory scheme as a whole." !d.

                Bruch argues that the trial court erred by imposing a term of community

          custody that is indeterminate and may exceed three years, in violation of RCW

          9.94A.701(1) and (9). Pet'r's Supp'l Br. at 4, 17. Relying on this court's decision

          in Boyd, Bruch contends that the trial court should have imposed a fixed, four-month

          term of community custody, rather than an indeterminate period tied to his accrued

          earned early release. !d. at 10, 16.

                 In analyzing this argument, it is helpful to review the SRA' s recent history

          concerning community custody. Before the SRA was amended in 2009, it expressly

          required trial courts to impose range-based terms of community custody on certain

          offenders. See former RCW 9.94A.710(1), .712(5), .715(1) (2008). Under the

          former statute, trial courts were required to sentence offenders convicted of Bruch's

          crimes "to community custody for the ... range established under RCW 9.94A.850


                                                      -5-
   Statev. Bruch
                       (Matthew),
                                 
                                     No. 90021-3                              




          or up to the period of earned early release awarded ... , whichever is longer."

          Former RCW 9.94A.715(1) (emphasis added). While trial courts were responsible

          for imposing a range-based term of community custody, the DOC was required to

          "discharge the offender from community custody on a date determined by the

          department . . . within the range or at the end of the period of earned release,
          whichever is later." Former RCW 9.94A.715(4) (emphasis added).

                In some instances, the range specified by the trial court resulted in a combined

          total term of confinement and community custody that exceeded the statutory

          maximum for the crime. This court addressed this problem in In re Personal
          Restraint ofBrooks, 166 Wn.2d 664, 668, 211 P.3d 1023 (2009), where it approved

          what later became known as the "Brooks notation." The Brooks notation is a

          provision in the judgment and sentence indicating that the combined term of

          confinement and community custody "shall not exceed the statutory maximum." !d.

          at 675. The Brooks court noted that former RCW 9.94A.715(1) required trial courts

          to impose a variable term of community custody-the applicable statutory range or
          the period of earned early release, whichever is longer-and that former RCW

          9.94A.715(4) gave the DOC discretion to later specify the end-date of that term

          "within the confines outlined by both the court and the SRA." Id. at 671-72.
                In a separate holding, the Brooks court determined that a sentence is not

          indeterminate under the SRA simply because an offender may earn early release
          credits. !d. at 674. The court reached this conclusion for several reasons. Relevant




                                                   -6-
   Statev. Bruch
                       (Matthew),
                                 
                                     No. 90021-3                                    




          here, the court held that former RCW 9.94A.030(21), LAws OF 2008, ch. 276, § 309, 1

          "specifically states that a sentence is not rendered indeterminate by the fact that a

          defendant may earn early release credits." Brooks, 166 Wn.2d at 674. Further, the

          court reasoned that the SRA made it impossible for a trial court to know at the time

          of sentencing the exact amount of time to be served. !d.

                In 2009, the legislature repealed former RCW 9.94A.715 and amended RCW

          9.94A.701. LAWS OF 2009, ch. 28, § 42, ch. 375, § 5. This change eliminated the

          range-based scheme and required trial courts to impose fixed terms of community

          custody based on the offense committed. !d. It also eliminated the statute giving

          the DOC authority to determine the date that an offender would be discharged from

          community custody. LAWS OF 2009, ch. 28, § 42. Instead, the new legislation

          provided that a "term of community custody . . . shall be reduced by the court

          whenever an offender's standard range term of confinement in combination with the

          term of community custody exceeds the statutory maximum for the crime .... "

          LAWS OF 2009, ch. 375, § 5(8) (emphasis added). This provision is currently codified

          at RCW 9.94A.701(9).         The legislature, however, did not modify the DOC's

          authority to transfer the earned early release of certain offenders into community

          custody, 2 nor did it modify RCW 9.94A.030(18) ("The fact that an offender through



                 1
                     Former RCW 9.94A.030(21) has been recodified as RCW 9.94A.030(18). LAWS
          OF 2008, ch. 230, § 2.
                 2
                   The 2009 amendments modified language in the statutes governing the DOC's
          authority to grant earned early release, but they did not alter the DOC's ability to transfer
          certain offenders to community custody in lieu of earned early release. See LAws OF 2009,
          ch. 455, §§ 1, 3(5)(a).

                                                       -7-
                                                   
              State v. Bruch (Matthew), No. 90021-3




              earned release can reduce the actual period of confinement shall not affect the

              classification of the sentence as a determinate sentence."). See         LAWS OF   2009, ch.

              375, § 3(21).

                    A. Determinate Sentence

                    Bruch argues that his sentence is indeterminate because the trial court "added"

              a term of community custody "'for the entire period of earned early release.'" Pet'r' s

              Supp'l Br. at 10-11 (quoting State v. Winkle, 159 Wn. App. 323, 327, 245 P.3d 249

              (2001)). Bruch suggests that the phrase "shall be reduced" in RCW 9.94A.701(9)

              means that the trial court, not the DOC, must determine the end date of any

              community custody. Bruch has the potential to earn up to one-third of early release

              on his 116-month term of confinement, which equals 387'3 months.                          RCW

              9.94A.729(3)(e). 3 Under Bruch's view, he can serve no more than four months of

              community custody, although he may earn up to 387'3 months of community custody

              in lieu of early release from his 116-month term of confinement. We reject this

              view. A sentence is not indeterminate just because an offender may earn early

              release credits. RCW 9.94A.030(18). Because an offender may reduce his term of

              confinement through earned early release, the exact amount of time he will serve on

              community custody "can almost never be determined when the sentence is imposed

              by the court." Brooks, 166 Wn.2d at 674. But, his total sentence is set at no more




                     3   At the time of Bruch's sentencing, subsection (3)(e) was codified at (3)(d).   LAWS
              OF 2014,    ch. 130, § 4.

                                                             -8-
   Statev. Bruch
                       (Matthew),
                                 
                                     No. 90021-3                              




          than 116 months of confinement and no less than four months of community

          custody.

                Here, the trial court followed RCW 9.94A.701(9) when it "reduced" Bruch's

          term of community custody from three years to four months to ensure the total

          combined sentence would not exceed the 120-month statutory maximum. Any

          community custody Bruch earns in lieu of early release is the result of RCW

          9.94A.729(5), which provides the DOC authority to transfer a portion of

          confinement time into community custody in lieu of early release. It is not the result

          of the trial court's community custody term imposed under RCW 9.94A.701.

                While the community custody sentencing statute, RCW 9.94A.701, no longer

          vests authority in the DOC to _set the end date for a community custody term, the

          DOC still has significant authority to determine how long an offender will actually

          remain in confinement. See RCW 9.94A.729(l)(a) ("earned release time shall be

          for good behavior and good performance, as determined by the correctional agency

          having jurisdiction"). Thus, trial courts still necessarily impose variable community

          custody periods in the sense that terms of confinement may later be shortened, within

          statutory limits, based on the offender's behavior and the DOC's policies. Id.

                Bruch contends that under Boyd, 174 Wn.2d 470, the trial court, not the DOC,

          was required to reduce his term of community custody. Boyd, however, involved

          different circumstances.    In Boyd, the trial court imposed a 54-month term of

          confinement for a class C felony and a fixed, 12-month term of community custody

          after the effective date ofRCW 9.94A.701(9), resulting in a combined sentence that


                                                    -9-
   Statev. Bruch
                       (Matthew),
                                 
                                     No. 90021-3                              




          plainly exceeded the 60-month statutory maximum. Id. at 471. To prevent the

          aggregate sentence from exceeding the statutory maximum, the trial court included

          a Brooks notation in the judgment and sentence. I d. This court held that Boyd's

          sentence violated RCW 9 .94A. 701 (9), notwithstanding the Brooks notation, because

          in cases sentenced after the effective date of RCW 9.94A.701(9), such as Boyd's

          case, the trial court is required to reduce the term of community custody at the time

          of sentencing. Id. at 473.

                The trial court's notation in Bruch's case, however, is not equivalent to a

          Brooks notation. Unlike the notation in Boyd, it does not require the DOC to monitor

          Bruch's sentence to ensure he does not serve a term of community custody that

          exceeds the statutory maximum. The trial court reduced Bruch's term of community

          custody and imposed a fixed, four-month term so that the sentence, in total, does not

          exceed the 120-month statutory maximum. The trial court's notation, "plus all

          accrued earned early release," CP at 7, references the DOC's distinct authority to

          grant Bruch early release time, which by statute is transferred to community custody

          under RCW 9.94A.729(5). Any community custody in lieu of early release Bruch

          earns is a reduction from his confinement time, meaning his term may never exceed

          the statutory maximum.
                Bruch suggests that he may serve only four months of community custody in

          total because the trial court's reference to early release in the judgment and sentence

          is improper in light of dicta in State v. Franklin, 172 Wn.2d 831, 837 n.8, 263 P.3d




                                                   -10-
   Statev. Bruch
                       (Matthew),
                                 
                                     No. 90021-3                                 




          585 (2011). In Franklin, this court considered similar arguments but declined to rule

          on the issue that was not before the court:

                 Franklin urges this court to overturn State v. Winkle, 159 Wn. App. 323,330,
                 245 P.3d 249 (2011), in which the Court of Appeals held that former RCW
                 9.94A.729(5)(a) (2010) allowed the trial court to impose a term of
                 community custody in lieu of earned release.
                        The plain meaning of the relevant statutes support Franldin' s
                 contention that RCW 9.94A.701 and RCW 9.94A.702-not RCW
                 9.94A. 729-govern the trial court's imposition of community custody at the
                 time of sentencing.

          I d.

                 In Winkle, the trial court imposed the statutory maximum term of confinement

          and a term of community custody "'for the entire period of earned early release

          awarded."' 159 Wn. App. at 327. The Court of Appeals affirmed the trial court's

          sentence, reasoning that "the SRA requires that a defendant convicted of a sex

          offense must be transferred to community custody in lieu of earned early release."

          !d. at 325.

                 Unlike in Winkle, here the trial court imposed a fixed term of community

          custody under RCW 9.94A.701(1) and referenced the community custody in lieu of

          earned early release that the DOC may supervise. We do not find that a trial court

          is prohibited from referencing in the judgment and sentence the procedures under

          RCW 9.94A.729(5).         There is no indication that the legislature intended for

          offenders such as Bruch to serve only the fixed, court-imposed community custody

          term, as Bruch suggests. Supp'l Br. of Pet'r at 16. When the legislature enacted

          RCW 9.94A.701(9) (requiring trial courts to reduce terms of community custody



                                                     -11-
   Statev. Bruch
                       (Matthew),
                                 
                                     No. 90021-3                                    




          that may exceed the statutory maximum), it did not modify the DOC's ability to

          convert early release under RCW 9.94A.729(5).             See supra n.2.      There is no

          indication that the amendments to RCW 9.94A.701 rendered the DOC's authority

          under RCW 9.94A.729(5) inconsistent with the SRA or that community custody in

          lieu of early release renders an offender's sentence indeterminate. 4

                We hold that Bruch's sentence is not indeterminate merely because he may

          earn early release in lieu of community custody.

                B. "Statutory Maximum" Three-Year Term of Community Custody

                Bruch further argues that the trial court violated RCW 9.94A.701(1) by failing

          to ensure that his term of community custody did not exceed three years. He

          construes the three-year period prescribed in subsection (1) as a statutory maximum

          term of community custody, and relies on Franklin and Boyd to argue that the trial

          court impermissibly passed on to the DOC the responsibility of determining his

          community custody term. The DOC, as amicus, similarly construes the three-year


                 4
                   This is another aspect of Winkle that is not implicated here. In Winkle, the Court
          of Appeals permitted the DOC to transfer an offender's earned early release to community
          custody in the absence of the defendant receiving a court-imposed, fixed term of
          community custody. The statutory framework ofRCW 9.94A.729 suggests that there are
          two prerequisites to the DOC's ability to "transfer[] to community custody in lieu of earned
          release time," RCW 9.94A.729(5)(a): (1) being convicted of a particular crime, i.e., certain
          serious violent crimes or certain sex offenses, RCW 9.94A.501(4)(a), and (2) being
          sentenced to a fixed term of community custody by a trial court. This issue arises, as it did
          in Winkle, when a trial court imposes the statutory maximum term of confinement,
          preventing it from imposing a fixed-term of community custody under RCW 9.94A.701(1).
          Though it is hard to imagine the legislature intended no community custody in such an
          instance, the statutory language needs to be addressed in an appropriate case. It is not
          implicated here because Bruch was sentenced to 116 months of confinement-four months
          less than the statutory maximum-and a fixed, four-month term of community custody
          under RCW 9.94A.701(1) and (9).

                                                      -12-
    v. Bruch
          State     (Matthew),
                              
                                  No. 90021-3                                




          period as a statutory maximum but argues that the judgment and sentence can be

          corrected by adding a notation that the total period of community custody cannot

          exceed three years.

                We question the premise ofBruch's and the DOC's arguments. Neither points

          to evidence in the SRA that RCW 9.94A.701(1) operates as a statutory maximum

          comparable to the 120-month maximum that limits Bruch's total sentence. Where

          the SRA contains an obligation to sentence within the "statutory maximum," it refers

          to the maximum sentences set forth in RCW 9A.20.021. See RCW 9.94A.701(9).

          In contrast, the requirement that a trial court sentence offenders such as Bruch to a

          three-year community custody period establishes a fixed period, not a maximum.

          RCW 9.94A.701(1).       The statute allows for reducing this period only when

          necessary to avoid exceeding the statutory maximum. RCW 9.94A.701(9). These

          provisions of RCW 9.94A.701 are not cross-referenced in RCW 9.94A.729(5)(a),

          which requires the DOC to transfer early release time to community custody for

          certain offenders. When such a transfer is made, there is no risk of exceeding the

          statutory maximum under RCW 9A.20.021 because the effect is to reduce the

          imposed confinement time.

                Bruch's reliance on Franklin and Boyd is misplaced. Those cases involved

          sentences that plainly exceeded the statutory maximum, and the question was

          whether, in light of the 2009 amendments to the SRA, the trial court could simply

          include a Brooks notation. See Franklin, 172 Wn.2d at 839-41; Boyd, 17 4 Wn.2d at

          472-73. We held that RCW 9.94A.701(9) required the trial court to reduce the term


                                                   -13-
   Statev. Bruch
                       (Matthew),
                                 
                                     No. 90021-3                               




          of community custody it imposed under subsection (1) in order to avoid exceeding

          the statutory maximum. Here, the trial court did just that. It reduced Bruch's three-

          year term of community custody to a fixed, four-month term so that the total sentence

          fell within the 120-month statutory maximum. The trial court's notation, "plus all

          accrued earned early release," CP at 7, can be understood as acknowledging the

          DOC's distinct statutory authority to grant Bruch early release time, which must be

          transferred to community custody pursuant to RCW 9.94A.729(5)(a). This directive

          has no effect on the 120-month statutory maximum, as it can reduce only the 116-

          month term of confinement. 5

                The SRA provides trial courts and the DOC with different sources of authority

          with respect to community custody.        The trial court imposes a fixed term of

          community custody governed by RCW 9.94A.701. RCW 9.94A.729, on the other

          hand, governs the DOC's authority to grant early release time and convert that time

          into community custody for certain offenders. The statute generally describes how

          the DOC has the discretion to reduce an offender's term of confinement by granting

          early release for good behavior and good performance. Subsection (5)(a) requires

          the DOC to transfer early release time-earned by offenders such as Bruch-into

          community custody. The statute reads, in pertinent part:
                 5
                    The court's notation was not strictly necessary. The mandate to transfer early
          release time to community custody in RCW 9.94A.729 is directed to the DOC, not the trial
          court. See Franklin, 172 Wn.2d at 837 & n.8. The scope of the DOC's obligations under
          RCW 9.94A.729 is not before us, but we will not presume that in fulfilling these
          obligations, the DOC will act in a manner that is contrary to the SRA. See Brooks, 166
          Wn.2d at 672-73 (noting the DOC's statutory discretion with regard to community
          custody); Franklin, 172 Wn.2d at 843 (refusing to order amendment of judgment and
          sentence where the DOC can act within authority consistent with the SRA).

                                                    -14-
                                               
              State v. Bruch (Matthew), No. 90021-3



                    A person who is eligible for earned early release as provided in this section
                    and who will be supervised by the department pursuant to RCW 9.94A.50 1
                    or 9.94A.5011, shall be transferred to community custody in lieu of earned
                    release time.

              RCW 9.94A.729(5)(a). The referenced statute RCW 9.94A.501 governs the DOC's

              authority to supervise community custody imposed by a trial court.                    RCW

              9.94A.501, in turn, cross-references RCW 9.94A.701, the statute that provides trial

              courts the applicable length of community custody terms. The statute reads, in

              pertinent part:

                    [T]he department shall supervise an offender sentenced to community
                    custody regardless of risk classification if the offender:
                           (a) Has a current conviction for a sex offense or a serious violent
                    offense and was sentenced to a term of community custody pursuant to RCW
                    9.94A. 701, 9.94A.702, or 9.94A.507.

              RCW 9.94A.501(4) (emphasis added).

                     The trial court is required to ensure that the offender's total sentence does not

              exceed the 120-month statutory maximum for the crime committed and to impose a

              term of community custody under RCW 9.94A.701.                In turn, the DOC must

              supervise the fixed term of community custody imposed by the trial court and

              supervise community custody in lieu of any earned early release time it awards under

              RCW 9.94A.729.

                     Under this statutory framework, the trial court has not passed on to the DOC

              its obligation to direct Bruch's sentence because the trial court's judgment and

              sentence ensures that (1) the combined total does not exceed the statutory maximum

              of 120 months and (2) the term of community custody imposed meets the statutory

              requirements      under   RCW      9.94A.701(1)     and    (9).      Contrary    to    the


                                                        -15-
   Statev. Bruch
                       (Matthew),
                                 
                                     No. 90021-3                              




          concurrence/dissent's characterization, the DOC has not assumed "sentencing

          authority." See concurrence/dissent at 2. Even if Bruch earned all of his potential

          early release of 38% months, the DOC's supervision of community custody in lieu

          of that earned early release would not be improper. Here, the trial court's four-month

          sentence of community custody does not exceed three years.

                The dissent and the DOC believe that Bruch's judgment and sentence must be

          amended to specify that he will not serve more than a maximum three-year term of

          community custody, whether imposed by the court under RCW 9.94A.701 or as a

          result of transferred early release time under RCW 9.94A.729(5)(a). The DOC

          suggests that the judgment and sentence could include any of the following

          notations: "'four months or the period of earned early release, whichever is greater,

          not to exceed three years"' or '"four months plus the period of earned early release,

          not to exceed three years."' Amicus Curiae Br. of DOC at 5-6. Absent such a

          notation, the DOC argues that "[s]upervision for longer than a court-imposed

          community custody term is prohibited." Id. at 7. We disagree.

                The effect of such a notation is no different from the practice under former

          versions of the SRA, in which the trial court imposed alternative community custody

          periods, "whichever is longer," and incorporated whatever period of community

          custody in lieu of earned early release the DOC granted.           See former RCW

          9.94A.715(1). But here, instead of a Brooks notation not to exceed the statutory

          maximum, the DOC would add a "Bruch notation" not to exceed the community

          custody term prescribed in RCW 9.94A.701(1).


                                                   -16-
    v. Bruch
          State    (Matthew),
                             
                                 No. 90021-3                                          




                The DOC's argument relies on RCW 9.94A.501(5), which reads:

                The department is not authorized to, and may not, supervise any offender
                sentenced to a term of community custody ... unless the offender ... is one
                for whom supervision is required under this section ....

          (Emphasis added.) This subsection, however, limits only the DOC's ability to

          supervise offenders "sentence[d]" by a trial court to a fixed-term of community

          custody under RCW 9.94A.701(1). It does not prohibit the DOC from supervising

          a term of community custody in lieu of earned early release. The DOC does not

          "sentence" Bruch to a term of community custody when it transfers his early release

          under RCW 9.94A.729(5), and trial courts do not have the authority to "sentence"

          offenders to early release in lieu of community custody. RCW 9. 94A.50 1(5) plainly

          applies to court-imposed terms of community custody. 6

                 We hold that Bruch's court-imposed term of community custody does not

          violate RCW 9.94A.701(1).




                 6 The State suggests that Bruch's judgment and sentence should be corrected to
          expressly state that both types of community custody run concurrently from the date of
          release. It believes this is what the legislature intended when it required an offender to be
          "'transferred to community custody in lieu of earned early release time."' Supp'l Br. of
          Resp't at 8 (emphasis added) (quoting RCW 9.94A.729(5)(a)). But, the meaning of
          "transferred" in this context is not entirely clear. The same statute allows the DOC to
          "transfer" an offender to partial confinement when he does not qualify for community
          custody. RCW 9.94A.729(5)(d)(i). As noted, the limits of the DOC's authority under
          RCW 9.94A.729 are not before us. For present purposes, it is enough to note that the trial
          court's reference to "at least 4 months, plus all accrued earned early release time at the time
          of release," CP at 7, is not inconsistent with running the court-imposed period of
          community custody concurrently with the period resulting under RCW 9.94A.729, if that
          is what the DOC is required to do. The trial court's language can be understood as
          recognizing the separate statutory sources for community custody and reflecting its intent
          that both will apply, i.e., that Bruch will be subject to the court-imposed term plus the
          DOC-granted term.

                                                       -17-
   Statev. Bruch
                       (Matthew),
                                 
                                     No. 90021-3                      




                                           CONCLUSION

                We affirm the Court of Appeals. We hold that Bruch's sentence is not
          indeterminate merely because he may earn early release. We further hold that
          Bruch's court-imposed term of community custody does not violate RCW
          9.94A.701(1).




                                                 -18-
    v. Bruch
          State     (Matthew),
                              
                                  No. 90021-3                                  




          WE CONCUR:



                                                            ~~
                                                           I'/I/ ; ,.
                                                                 ~V/ ~.&-.
                                                                                 r
                                                                        . -=--
                                                           1.




                           I




                                               19
                                         
              State v. Bruch (Matthew), No. 90021-3
              Gordon McCloud, J. (Concurrence/Dissent)




                                                 No. 90021-3

                    GORDON McCLOUD, J. (concurring in part and dissenting in part)-This

              case presents several complicated questions of statutory interpretation; I agree with

              the majority's answer to most of them. I agree that a trial court may impose a

              variable term of community custody at sentencing and that such a term does not

              render the sentence "indeterminate" under the Sentencing Reform Act (SRA), ch.

              9.94A RCW. Majority at 6 (citing In re Pers. Restraint of Brooks, 166 Wn.2d 664,

              674, 211 P.3d 1023 (2009)). And because I conclude that the SRA requires certain

              offenders, including Bruch, to serve as much as three years of their earned early

              release time in community custody, I agree that Bruch was not entitled to a fixed

              four-month term of community custody.

                    I also agree with the majority's basic overview of recent amendments to the

              SRA's community custody statutes. The majority is correct that the pre-2009 SRA

              "required trial courts to impose range-based terms of community custody on certain

              offenders," including those convicted of Bruch's crimes. Majority at 5 (citing


                                                        1
    State
                v. Bruch
                       (Matthew),
                                                   
                                      No. 90021-3
            Gordon McCloud, J. (Concurrence/Dissent)


           former RCW 9.94A.710(1), .712(5), .715(1) (2008)). The majority is also correct

           that the 2009 amendments eliminated this range-based community custody scheme

           and replaced it with a requirement that trial courts impose a community custody term

           of 3 years, 18 months, or 1 year, depending on the offense at hand, and then

           "reduce[]" that term so that it does not combine with the term of confinement to

           exceed the statutory maximum for the underlying crime. LAWS OF 2009, ch. 375, §

           5(8); RCW 9.94A.701(1)-(3), (9).

                 But I disagree with the majority's interpretation of those amendments.

           According to the majority, the effect of the 2009 amendments was to cap the term

           of community custody that the trial court may impose but not the term of community

           custody that the Department of Corrections (DOC) may impose. Majority at 9.

                 The majority's interpretation of the 2009 amendments depends on the theory

           that the DOC has independent sentencing authority-that is, authority to impose

           terms of community custody beyond what the trial court specifies in the judgment

           and sentence. Because I think that this theory is contrary to the relevant case law

           and legislative history, I respectfully dissent.

                  1. The majority's conclusion that the DOC may independently impose terms
                     of community custody is contrary to our case law

                 The    majority    locates    the   DOC's    sentencing   authority   m   RCW

           9.94A.729(5)(a), majority at 2, which provides that "[a] person who is eligible for

                                                       2
    State
                v. Bruch
                       (Matthew),
                                                     
                                      No. 90021-3
            Gordon McCloud, J. (Concurrence/Dissent)


           earned early release as provided in this section and who will be supervised by the

           department pursuant to RCW 9.94A.501 or 9.94A.5011, shall be transferred to

           community custody in lieu of earned release time." (Emphasis added.) According

           to the majority, this statute empowers the DOC to "transfer" or "convert" earned

           early release time into a term of community custody. Majority at 7, 11.

                 This court discussed a similar issue in State v. Franklin, where the defendant

           argued that RCW 9.94A.729(5)(aY "simply instructs [the] DOC as to when

           community custody begins," whereas different statutes (RCW 9.94A.701 and .702)

           "authorize the sentencing court to impose community custody in lieu of earned

           release."   172 Wn.2d 831, 837 n.8, 263 P.3d 585 (2011) (emphasis added).

           Ultimately, the Franklin court did not decide this issue, but it noted in dicta that

           "[t]he plain meaning of the relevant statutes support[s] [the] contention that RCW

           9.94A.701 and RCW 9.94A.702-not RCW 9.94A.729-govern the trial court's

           imposition of community custody at the time of sentencing." I d. (emphasis added).




                  1
                   The statute at issue in State v. Franklin, 172 Wn.2d 831, 837 n.8, 263 P.3d 585
           (2011), was a former version ofRCW 9.94A.729(5)(a), but the subsequent amendments do
           not affect the question at issue here: whether that statute simply tells the DOC that
           community custody begins at the time of earned release or actually confers authority on
           some entity-either the DOC or the trial court-to convert earned early release time into
           community custody time. See LAWS OF 2011, 1st Spec. Sess., ch. 40, § 4 (amending the
           portion of the statute that refers to the categories of offender covered).
                                                      3
    State
                v. Bruch
                       (Matthew),
                                                           
                                      No. 90021-3
            Gordon McCloud, J. (Concurrence/Dissent)


                 The majority sees Franklin's dicta as support for its conclusion that "[t]he

           mandate to transfer early release time to community custody in RCW 9.94A.729 is

           directed to the DOC, not the trial court," majority at 14 n.5 (emphasis added) (citing

           Franklin, 172 Wn.2d at 837 & n.8), but I read Franklin's dicta differently. I think

           that it reflects a long-standing allocation of distinct duties under the SRA, whereby

           the trial court imposes community custody terms-keeping in mind the DOC's

           authority to grant early release time for good behavior-and the DOC implements

           those terms-sometimes by transferring an offender to community custody status.

           Thus, while I agree with the majority that RCW 9.94A.729 addresses the DOC (and

           not the trial court), I disagree that this statute vests the DOC with sentencing

           authority. Instead, I think that it does just what the defendant in Franklin argued: it

           instructs the DOC to transfer an offender to community custody at the beginning of

           the period of earned early release.

                 The majority's contrary conclusion conflicts with this court's precedent on

           sentencing errors involving community custody. That precedent holds that the DOC

           may not even correct an obvious error in the community custody provision of a

           judgment and sentence-instead, the trial court must do so. 2 As this court held in


                  2See In re Pers. Restraint of McWilliams,_ Wn.2d _, 340 P.3d 223, 226 (2014)
           (where trial court failed to include in the judgment and sentence a "Brooks notation" telling
           the DOC that the community custody term may not extend the entire sentence beyond the
           applicable statutory maximum, remedy was remand to the trial court to amend the
                                                        4
                                               
              State v. Bruch (Matthew), No. 90021-3
              Gordon McCloud, J. (Concurrence/Dissent)


              State v. Broadaway, that rule applies even when the error involves an SRA provision

              contemplating that the offender will be "transferred to community custody in lieu of

              earned early release." See 133 Wn.2d 118, 135-36, 942 P.2d 363 (1997) (applying

              former RCW 9.94A.120(9)(a) (1996), quoted above).

                    The defendant in Broadaway was convicted of first degree robbery while

              armed with a deadly weapon-a conviction that made him eligible only for "transfer

              to community custody status in lieu of earned early time." 3 The SRA required the

              trial court to sentence him to "a one-year term of community placement beginning

              either upon completion of the term of confinement or at such time as the offender is

              transferred to community custody in lieu of earned early release." Former RCW

              9.94A.120(9)(a) (1996) (emphasis added). But the trial court used '"boilerplate"'

              language in the judgment and sentence, providing only that '"[c]ommunity

              placement is ordered for a community placement eligible offense ... for the period




              judgment and sentence); State v. Broadaway, 133 Wn.2d 118, 135-36, 942 P.2d 363 (1997)
              (where judgment and sentence is insufficiently specific about the term of community
              custody required by statute, remedy is remand to the trial court to amend the judgment and
              sentence).

                     3
                      Fonner RCW 9.94A.150(2) (1996); Broadaway, 133 Wn.2d at 122 ("[a] person
              convicted of ... any crime against a person where it is determined ... that the defendant
              or an accomplice was armed with a deadly weapon at the time of commission ... may
              become eligible ... for transfer to community custody status in lieu of earned early release
              time").
                                                           5
                                         
              State v. Bruch (Matthew), No. 90021-3
              Gordon McCloud, J. (Concurrence/Dissent)


              of time provided by law."' Broadaway, 133 Wn.2d at 135 (second alteration in

              original) (quoting court record).

                    The defendant argued that this was deficient because "the Department of

              Corrections lacks authority to impose community placement where the judgment

              and sentence does not do so." Id. at 135. This court agreed and remanded to the

              trial court to amend the judgment and sentence. Id. at 135-36.

                    If the DOC had authority to transfer offenders to community custody on its

              own initiative-absent any directive in the judgment and sentence-the Broadaway

              remedy would have been unnecessary. For this reason, I conclude that the majority's

              holding in this case conflicts with our case law on sentencing errors involving terms

              of community custody.

                    2. The majority's conclusion that the DOC may independently impose terms
                       of community custody is contrary to the relevant statutes' plain language
                       and legislative history

                     For the reasons given above, I believe that the majority's holding is contrary

              to our case law on sentencing errors involving offenders who are eligible for

              community custody in lieu of earned early release.         I also conclude that the

              majority's holding is contrary to the plain language and legislative history of the

              relevant statutes in this case.




                                                        6
                                           
              State v. Bruch (Matthew), No. 90021-3
              Gordon McCloud, J. (Concurrence/Dissent)


                    Until the 2009 amendments, the SRA expressly required trial courts to

              reference the period of earned early release when sentencing certain offenders,

              including those convicted of Bruch's crimes (second degree child molestation and

              third degree rape of a child). Former RCW 9.94A.710(1), .712(5), 715(1); Franklin,

              172 Wn.2d at 835. For these offenders, as the majority correctly notes, the trial court

              was required to impose a term of "community custody for the ... range established

              under RCW 9.94A.850 or up to the period of earned release ... , whichever is

              longer." Former RCW 9.94A.715(1) (emphasis added). The DOC had to specify

              and implement that term at the appropriate time: former RCW 9.94A.715(4) required

              the DOC to "discharge the offender from community custody on a date determined

              by the department ... within the range or at the end of the period of early release,

              whichever is later." (Emphasis added.) But the DOC did not independently impose

              terms of community custody-the trial court did that in the judgment and sentence.

                    The pre-2009 SRA also provided that certain offenders-including those (like

              Bruch) convicted of violent or sex offenses-were ineligible for early release.

              Former RCW 9.94A.728(1), (2) (2008); In re Pers. Restraint ofMattson, 166 Wn.2d

              730, 733, 214 P.3d 141 (2009). Instead, these offenders were eligible only for

              "transfer to community custody status in lieu of earned release time." Former RCW

              9.94A.728(2) (emphasis added). This meant that a person convicted of a sex offense



                                                         7
                                        
              State v. Bruch (Matthew), No. 90021-3
              Gordon McCloud, J. (Concurrence/Dissent)


              could earn early release time for good behavior, but that "release" would always be

              to community custody status for the duration of that earned early release time. Id.;

              In re Mattson, 166 Wn.2d at 733.

                    Under the pre-2009 SRA, it was easy to harmonize the statutes governing

              sentencing with the statutes governing community custody and earned early release.

              The preamendment sentencing statutes required the trial court to impose a term of

              community custody, but they also expressly required a variable term equal to or

              greater than the period of earned early release. Former RCW 9.94A.715(1). This

              accommodated the community custody statutes, which made certain offenders

              eligible only for "transfer to community custody in lieu of an earned release time."

              Former RCW 9.94A.728(2).

                    As noted above, the 2009 amendments did away with range-based terms of

              community custody, replacing them with fixed terms of 12, 18, and 36 months.

              LAWS OF   2009, ch. 375, § 5. But they maintained the SRA provision stating that

              certain offenders-including those convicted of sex crimes-" shall be transferred to

              community custody in lieu of earned early release time." RCW 9.94A.729(5)(a).

              Under this short-lived scheme, the statutes governing sentencing did not necessarily

              match up with the statutes governing community custody.            Had Bruch been

              sentenced under this scheme, the trial court would have been required to impose at



                                                        8
                                               
              State v. Bruch (Matthew), No. 90021-3
              Gordon McCloud, J. (Concurrence/Dissent)


              most a three-year term of community custody, and yet RCW 9.94A.729(5)(a) would

              have required that Bruch be "transferred to community custody in lieu of' an earned

              early release term that might have been as long as 3 8% months. Thus, by the statute's

              plain terms, Bruch could have been transferred to 38% months of community

              custody even though he could have been sentenced to only 36 months of community

              custody.

                    But m 2011 the legislature amended the provision in RCW 9.94A.729

              requiring that certain offenders be "transferred to community custody in lieu of

              earned release time." LAWS OF 2011, 1st Spec. Sess., ch. 40, § 4(5)(a). This transfer

              now applies only to offenders who "will be supervised by the [DOC] pursuant to

              RCW 9.94A.501 or [9.94A.5011]."4            Id.   Offenders who "will be supervised"

              pursuant to RCW 9 .94A.50 1 include those who were convicted of a sex offense or a

              serious violent offense "and [were] sentenced to a term of community custody

              pursuant to RCW 9.94A. 701, 9.94A. 702, or 9.94A.507." RCW 9.94A.501(4)(a)

              (emphasis added). (This category of offender includes Bruch, who was sentenced

              pursuant to 9.94A.701.) Thus, there are now two prerequisites to "transfer[] to

              community custody in lieu of earned release time," RCW 9.94A.729(5)(a): (1) a


                    4
                        RCW 9.94A.5011(1) governs the community custody supervision of certain
              offenders "convicted prior to August 2, 20 11, of a misdemeanor or gross misdemeanor
              offense who is sentenced to probation in superior court." It is not relevant to the analysis
              in this case.
                                                           9
    State
                v. Bruch
                       (Matthew),
                                                   
                                      No. 90021-3
            Gordon McCloud, J. (Concurrence/Dissent)


           conviction of a particular crime (a serious violent offense or certain sex offenses,

           including Bruch's) and (2) a sentence to a term of community custody.

                 This legislative history leads me to the conclusion that the DOC does not have

           the authority to impose-as opposed to implement-a term of community custody.

           I recognize that between the 2009 and 2011 amendments, RCW 9.94A.729(5)(a)'s

           plain terms required certain "transfer[s]" to community custody, without also

           requiring that a trial court impose a perfectly corresponding sentence. But I do not

           think that this short-'lived discrepancy was intended to vest the DOC with

           unprecedented sentencing authority. Indeed, the Final Bill Report that accompanied

           the 2009 amendment indicates that the amendment's primary purpose was to reduce

           the number of offenders that are subject to DOC supervision while serving terms of

           community custody. FINAL B. REP. ON ENGROSSED SUBSTITUTE S.B. 5288, 6lst

           Leg., Reg. Sess. (Wash. 2009). That report says nothing about changing the DOC's

           traditional authority.

                 I also recognize that the DOC "has significant authority to determine how long

           an offender will actually remain in confinement," majority at 9, because the DOC

           awards early release time according to its own criteria. Thus, I recognize that when

           the trial court imposes a variable term of community custody that is linked to the

           period of earned early release, the DOC necessarily exercises a corresponding



                                                    10
    State
                v. Bruch
                       (Matthew),
                                                     
                                      No. 90021-3
          Gordon McCloud, J. (Concurrence/Dissent)


           authority to determine the precise length of that term. But that is different from the

           authority to impose a term of community custody. Based on the legislative history

           of the community custody statutes and on this court's precedent, I conclude that our

           legislature has vested that authority solely in the sentencing court.

                 3. Bruch's term of community custody may not exceed three years

                 Both Bruch and the DOC argue that the trial court erred by failing to include

           a notation in the judgment and sentence specifying that Bruch may not serve more

           than three years in community custody-the amount of time the trial court "shall"

           impose pursuant to RCW 9.94A.701(1). Pet'r's Suppl. Br. at 4; Amicus Curiae Br.

           of the DOC at 5-6. The majority rejects this argument because it finds no "evidence

           in the SRA that RCW 9.94A.701(1) operates as a statutory maximum comparable to

           the 120-month maximum that limits Bruch's total sentence." Majority at 12.

                  I agree with the majority that the SRA does not expressly prohibit terms of

           community custody in excess of the periods contemplated in RCW 9.94A.701(1)-

           (3). See majority at 13. But I disagree that this resolves the issue.

                  When we interpret a statute, we consider its plain language, the context in

           which it is found, and related statutes, harmonizing different provisions whenever

           possible and avoiding an interpretation that renders any provision superfluous. State

           v. Hirschfelder, 170 Wn.2d 536, 543, 242 P.3d 876 (2010). In this case, we have


                                                      11
                                           
              State v. Bruch (Matthew), No. 90021-3
              Gordon McCloud, J. (Concurrence/Dissent)


              one statute that requires the trial court to impose three years of community custody.

              RCW 9.94A.70l(l)(a) ("[i]f an offender is sentenced ... for [second degree child

              molestation or third degree rape of a child], the court shall, in addition to the other

              terms of the sentence, sentence the offender to community custody for three years"

              (emphasis added)). And we have another statute that requires the trial court to

              reduce this three-year term but only when three years of community custody would

              combine with the term of total confinement imposed to result in a total sentence that

              exceeds the statutory maximum for the underlying crime.           RCW 9.94A.701(9)

              ("[t]he term of community custody specified by this section shall be reduced by the

              trial court whenever an offender's standard range term of confinement in

              combination with the term of community custody exceeds the statutory maximum

              for the crime as provided in RCW 9A.20.021" (emphasis added)).

                     Harmonizing these statutes, I conclude that the legislature intends an offender

              like Bruch to serve a term of community custody that is as close as possible to, but

              does not exceed, three years, and that does not combine with the term of confinement

              to exceed the statutory maximum for the underlying offense. In this case, the trial

              court can accomplish that goal by employing the type of equation it used in the

              judgment and sentence, along with a notation capping the community custody term

              at three years.



                                                         12
                                            
              State v. Bruch (Matthew), No. 90021-3
              Gordon McCloud, J. (Concurrence/Dissent)


                    Because I interpret the relevant statutes to require a three-year community

              custody term, and because I conclude that Bruch's having been "sentenced to a term

              of community custody pursuant to RCW 9.94A.701" is a prerequisite to his transfer

              to community custody "in lieu of earned release," 5 I also disagree with the majority's

              assertion that "[t]he trial court's notation, 'plus all accrued earned early release' ...

              was not strictly necessary." Majority at 13-14 & n.5 (quoting Clerk's Papers at 7).

              In the absence of that notation, there is no way to tell that the four months of

              community custody imposed by the trial court must run consecutively to the period

              of earned early release. And to achieve the legislature's intended effect-a period

              of community custody as close as possible to the three-year maximum, even if Bruch

              earns only a small portion of the early release time for which he is eligible-these

              periods must run consecutively.

                                                   CONCLUSION

                     I agree with the majority on many of the questions presented in this case. ·I

              disagree only with the majority's holdings that (1) the DOC may transfer offenders

              to community custody for periods not authorized in the judgment and sentence, (2)

              Bruch may serve more than three years in community custody, and (3) no remand to

              the trial court is necessary here.



                     5
                         RCW 9.94A.501(4)(a), .729(5)(a).
                                                            13
                                           
              State v. Bruch (Matthew), No. 90021-3
              Gordon McCloud, J. (Concurrence/Dissent)


                    In this particular case, the practical effect of that disagreement might appear

              minimal. Under the majority's interpretation of the relevant statutes, Bruch may

              serve up to 387-j months of community custody time, assuming that he earns all of

              the early release time for which he is statutorily eligible, and the judgment and

              sentence need not be amended. Under my interpretation, Bruch may earn up to 387-j

              months of early release time, but only 36 of these will be spent in community custody

              and the trial court must amend the judgment and sentence to reflect that 3-year cap.

              This difference of 2% months might seem negligible, especially in light of the 116-

              month term of confinement imposed.

                    But in terms of the broader questions presented in this case-questions about

              the relative authority of the trial court and the DOC-there is a significant difference

              between the majority's holding and my opinion.          The majority's decision that

              remand is unnecessary here is, in my view, a radical revision of our case law on the

              DOC's authority.     And it is one that deprives the trial court of its traditional,

              exclusive sentencing authority. I therefore respectfully dissent from that decision.




                                                        14
    State
                v. Bruch
                       (Matthew),
                                             
                                      No. 90021-3
          Gordon McCloud, J. (Concurrence/Dissent)




                                                     15